Exhibit 99.1 The Apple REIT Seven, Inc. portfolio of real estate represents 51 well-branded lodging properties that are strategically diversified across markets within 18 states. As key indicators of hotel performance continue to strengthen throughout the U.S. hotel industry, I am pleased to report that operations across our portfolio improved during the third quarter of this year as compared to the same period of 2012. For the three-month period ending September 30, 2013, the Apple REIT Seven portfolio of continuing hotels achieved revenue per available room (RevPAR) of $94, an increase of approximately four percent as compared to the same period last year, an average occupancy rate of 79 percent and an average daily rate (ADR) of $119. For the nine-month period ending September 30, 2013, RevPAR was $91, up by approximately five percent in comparison to results from the same nine-month period last year. Although uncertainty surrounding U.S. government fiscal policies and associated potential government spending reductions has impacted and may continue to affect some of our markets, hotel industry analysts have continued to forecast industry improvement in revenue for the remainder of 2013 and into 2014 as compared to the previous year. We continue to market for sale three of our Fairfield Inn® by Marriott® hotels. If the Company receives a suitable offer and is successful in the sale of these properties located in Dothan, AL, Columbus, GA and Tallahassee, FL, we intend to redirect the capital to higher returning assets or to reduce outstanding debt. I am pleased to report that for the third quarter of this year, modified funds from operations (MFFO) improved by 17 percent as compared to the same period of 2012 and for the first nine months of this year, MFFO improved by approximately ten percent as compared to the same nine months of 2012. For the three- and nine-month periods ending September 30, 2013, MFFO totaled $18.7 million, or $0.21 per share, and $52.1 million, or $0.57 per share, respectively. Performance across our portfolio of hotels is impacted by many factors, including conditions within our local markets and the U.S. economy as a whole. Based on hotel performance to date as well as current industry trends, we anticipate MFFO for the year 2013 will improve by five-to-ten percent as compared to MFFO for 2012. For the first nine months of 2013, the Company paid distributions of approximately $0.52 per share. Our current annualized distribution rate is $0.66 per share. Apple REIT Seven has entered into a definitive merger agreement to combine with Apple REIT Eight and Apple REIT Nine pursuant to which Apple REIT Seven and Apple REIT Eight would merge into Apple REIT Nine. Under the agreement, each of Apple REIT Seven’s Units and as converted Series B Preferred Shares would be converted into the right to receive one common share of Apple REIT Nine. In addition to certain customary closing conditions, the merger agreement is subject to approval by a majority of the outstanding Units of each REIT; therefore, there can be no assurance that the mergers will occur. We will provide additional information through a joint proxy statement/prospectus relating to the proposed transaction which we anticipate distributing to shareholders during the fourth quarter of 2013. We do not expect to comment further regarding this transaction until that time. Our commitment to the growth of shareholder investments will continue to guide our strategic business decisions and I am confident the Company is well positioned to take advantage of improving conditions across the hotel industry. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) (In thousands except statistical data) Three months ended Sept 30, 2013 Three months ended Sept 30, 2012 Nine months ended Sept 30, 2013 Nine months ended Sept 30, 2012 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Interest expense, net Merger transaction costs - Total expenses $ NET INCOME Income from continuing operations $ Income (loss)from discontinued operations ) ) Net income $ Income from continuing operations per share $ Income from discontinued operations per share - Net income per share $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ Loss on hotels held for sale - - Depreciation of real estate owned Funds from operations (FFO) $ Merger transaction costs - Modified FFO (MFFO) $ FFO per share $ MFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy from continuing operations 79
